DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 20-24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Independent claim 20 discloses an identification mark on the exterior is a different embodiment than previously examined claim 1 which discloses an identification mark on the interior. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

				Claim Status
Claims 1-3 and 6-8 are pending and are examined. Claims 20-24 are withdrawn and not examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majlof (US Pub 2015/0197372; previously cited).

Regarding Claim 1, Majlof teaches a biopsy container ([0031] FIG. 1A illustrates a first exemplary container 100 that includes tubular sidewall 101), comprising: 
an identification mark for identifying the biopsy container; wherein the identification mark comprises a plurality of curves, which surrounds an interior of the biopsy container  (in FIG. 1A, sidewall 101 includes first region 110, second region 120, and third region 130 which are disposed relative to one another along major axis 104 of sidewall 101. First region 110 of sidewall 101 defines a volume configured to receive a fluid, e.g., a fluid into which acoustic energy may be transmitted so as to eject a droplet of fluid. An identification mark, such as a barcode, is embedded within sidewall 101 in second region 120. For example, the identification mark may be embedded within a plurality of sectors 105 about sidewall 101 within second region 120, and may be embedded within one or both of the interior and exterior surfaces 102, 103 of container 100. Region 130, which is optional, may be configured to receive a cap. Although FIG. 1A illustrates the identification mark as being disposed only within second region 120, it should be appreciated that alternatively the identification mark may be disposed within any desired one or more of first region 110, second region 120, and third region 130. For example, the identification mark may be disposed within both first region 110 and second region 120 (plurality of curves), or within both second region 120 and third region 130 (plurality of curves), and so on. In an exemplary embodiment, container 100 has a height of 1 cm or less, region 110 has a height of 0.5 cm or less, and region 120 has a height of 0.5 cm or less), 
wherein the identification mark is configured to be detectable by a medical imaging system during a process of taking a biopsy and when the biopsy container is located within a patient, so that images provided by the medical imaging system allow to determine identification information of the biopsy container (the identification mark would be capable of being detectable by a medical imaging system. Examiner notes this limitation is directed to intended use due to “configured to”); and 
wherein: (i) identification information is encoded in a thickness of one or more of the plurality of curves surrounding the interior of the biopsy container (Although FIG. 1A illustrates the identification mark as being disposed only within second region 120, it should be appreciated that alternatively the identification mark may be disposed within any desired one or more of first region 110, second region 120, and third region 130. Alternatively, Fig. 1C, FIG. 1C illustrates another alternative container 100'' having a modified sidewall 101'', in which the identification mark within modified region 120'' includes a two-dimensional barcode 107 that is repeated around substantially the entire circumference of the container, and one or more optional interruptions 106.); and 
(ii) wherein identification information is encoded in a distance between the at least two curves surrounding the interior of the biopsy container (FIGS. 4A-4C, the embedded identification mark preferably is machine readable by a reader viewing any arbitrary one or more of sectors 105 of second region 120 illustrated in FIG. 1A. The examiner notes information would be encoded for example in one of the curved lines between two of the outer curved lines. This would be a distance between the at least two curves.)

Regarding Claim 2, Majlof teaches the biopsy container of claim 1, wherein the plurality of curves spans an entire circumference of the biopsy container (Fig. 1A, curves go all around container with no interruptions and Fig. 1C, FIG. 1C illustrates another alternative container 100'' having a modified sidewall 101'', in which the identification mark within modified region 120'' includes a two-dimensional barcode 107 that is repeated around substantially the entire circumference of the container, and one or more optional interruptions 106.). 

Regarding Claim 3, Majlof teaches the biopsy container of claim 1, wherein the medical imaging system is a computer-assisted tomography system, a magnetic resonance imaging system, a medical ultrasound system or a positron emission tomography system (the medical imaging system is intended use of the device. The medical imaging system is not positively recited in claim 1 and this claim is dependent on claim 3. Depending on what identification information is embedded in the curve, medical imaging systems such as a computer-assisted tomography system, a magnetic resonance imaging system, a medical ultrasound system or a positron emission tomography system would be capable of detecting that information.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Majlof (US Pub 2015/0197372; previously cited), in view of Van der Zaag (US Pub 2017/0319186; previously cited).

	Regarding Claim 6, Majlof teaches the biopsy container of claim 1.
Majlof is silent to further comprising: an alignment mark located on an exterior surface of the container, the alignment mark configured to enable alignment of a plurality of images of the biopsy container.
Van der Zaag teaches in the related art of a container (tube). Fig. 2, [0012] To achieve this, the biopsy tube may have an alignment feature like a groove for an engagement with a corresponding protrusion at the tube shaft. [0045] As an alignment feature, the biopsy tube 20 is exemplarily provided with a groove 23 at the first end 22, which groove 23 may be configured for an engagement with a protrusion 31 formed at or adjacent to the first end 32 of the tube shaft 30. Such alignment features may also be useful in identifying the rotational orientation of a resected sample during later handling and analysis. In an embodiment in which a beveled leading edge is used, as shown in FIG. 2, it may further ensure that the cutting takes place with the cutting edge of the biopsy tube at the correct orientation with respect to the notch.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an alignment mark, as taught by Van der Zaag, to the container, located on an exterior surface of the container in the device of Majlof in order to allow for identifying a rotational orientation or engaging with a corresponding protrusion on a different device, as taught by Van der Zaag, in [0012].
	

	Regarding Claim 7, modified Majlof teaches the biopsy container of claim 6,Serial No.: 16/761,057- 3 - wherein the identification mark and the alignment mark are at least partially integrated into a joint identification and alignment mark (Majlof teaches [0037] In preferred embodiments, the present embedded identification marks include any suitable geometric pattern, e.g., any suitable combination of symbols, dots, lines, spaces, curves, or other suitable patterns known in the art or yet to be developed. Such a geometric pattern suitably may be defined using a change in texture, e.g., a plurality of grooves that are defined in the inner surface of the sample container, the outer surface of the sample container, or both. In one illustrative example, the identification mark may include a change in texture, e.g., grooves, that have one or more characteristic that varies based on their radial position about the container, as a way of carrying information, such as color, width, depth, duty cycle, e.g., different kinds of dashed lines within a sector.).  

Regarding Claim 8, modified Majlof teaches the biopsy container of claim 6, wherein the alignment mark or the identification mark are attached to the biopsy container at one end of the biopsy container or at opposing ends of the biopsy container (Van der Zaag teaches in Fig. 2, [0045] As an alignment feature, the biopsy tube 20 is exemplarily provided with a groove 23 at the first end 22, which groove 23 may be configured for an engagement with a protrusion 31 formed at or adjacent to the first end 32 of the tube shaft 30. Such alignment features may also be useful in identifying the rotational orientation of a resected sample during later handling and analysis. In an embodiment in which a beveled leading edge is used, as shown in FIG. 2, it may further ensure that the cutting takes place with the cutting edge of the biopsy tube at the correct orientation with respect to the notch.).

Response to Arguments
Applicant’s arguments, see page 5, filed 5/2/22, with respect to the claim objection have been fully considered and are persuasive.  The objections of claims 2-3 and 6-8 has been withdrawn. 

Applicant’s arguments, see page 6, filed 5/2/22, with respect to the 112b rejection have been fully considered and are persuasive.  The rejection of claim 6 has been withdrawn. 

Applicant's arguments, pages 5-10, filed 5/2/22 have been fully considered but they are not persuasive. 

	First, Applicant argues on page 7-8 the Patent Office only asserts that the "identification mark" taught by Majlof can be located in one or more regions of the container 100, without asserting that the identification mark comprises "identification information...encoded in a thickness of the curve." Indeed, that the identification mark comprises "a two-dimensional barcode 107 that is repeated around substantially the entire circumference of the container, and one or more optional interruptions 106," does not disclose "identification information...encoded in a thickness of the curve." Further, as amended, the claims require that "identification information is encoded in a distance between the at least two of the plurality of curves surrounding the interior of the biopsy container." Majlof fails to disclose or suggest a plurality of curves in which either: (i) identification information is encoded in a thickness of one or more of the plurality of curves or (ii) identification information is encoded in a distance between the at least two of the plurality of curves.
	In response, the examiner respectfully disagrees. The examiner notes Majlof teaches in Fig. 1A a plurality of curves, note the plurality of curved black lines. Bar code information would be encoded information and it is embedded which is taught by Majlof, see above in the 102 rejection. Claim 1 does not further limit what kind of information is encoded. Further, identification is encoded between at least two of the plurality of curves. For example, if the outer two curves lines are considered, there are curved lines in between which encode information as shown in Fig. 1A and taught by Majlof. This would meet limitation (ii) in claim 1. Therefore, the rejection is maintained.

Second, Applicant argues on page 9 that an alignment features that is utilized in the Office action is for physical alignment while the invention in contrast uses an alignment mark on the exterior surface of the claimed biopsy container for digital alignment of a plurality of images of the biopsy container. 
The examiner respectfully disagrees. An alignment mark would be any mark for alignment- physical or digital. A physical alignment mark would still aid in imaging a sample in the correct area. There is no mention of a digital alignment mark in claim 6. As it is written, claim 6 is not limited to a digital alignment mark. Even if Applicant intended for claim 6 to only mean a digital alignment mark, Majlof teaches identification marks on the interior and the exterior of the container. [0042] For example, the identification mark may be embedded within a plurality of sectors 105 about sidewall 101 within second region 120, and may be embedded within one or both of the interior and exterior surfaces 102, 103 of container 100. Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798